Citation Nr: 0809657	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1979.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In January 2005 the Board of Veterans' Appeals (Board) denied 
the claim for service connection for residuals of a right 
ankle injury.  The veteran appealed the January 2005 decision 
of Board to United States Court of Appeals for Veterans 
Claims (the Court).  The Court in a July 2006 Order vacated 
and remanded the January 2005 decision to the Board.  The 
Board then remanded the case in January 2007, to accomplish 
the actions directed by the Court.  It has since been 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007 the Board remanded the veteran's claim 
pursuant to the instructions in the Joint Motion for Remand.  
The veteran was requested to provide the full name and 
address of two physicians he recalled as having provided 
relevant treatment, Dr. Wasser and Dr. Hannon, and to sign 
and return authorization for VA to request the veteran's 
medical records from those providers.  The veteran responded 
in March 2007, returning a VA Form 21-4142, (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs), which he had signed and dated, and on a 
separate sheet providing the full address of the physicians 
in question.  

The RO apparently did not notice the attached sheet with the 
address of the physicians in question, as the veteran again 
was asked in April 2007 to provide authorization to obtain 
the records from these physicians.  In any event, a request 
by the RO to these physicians for their records has not 
occurred.  Additional efforts in this regard should take 
place.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should send two VA Forms 21-
4142, Authorization and Consent to 
Release Information to the Department 
of Veterans Affairs to the veteran.  
One VA Form 21-4142 for Dr. Wasser and 
another for Dr. Hannon.  The veteran is 
requested to provide the appropriate 
information for each physician on the 
forms, sign, date and return them to 
VA.  After securing the necessary 
releases, VA should request records 
reflecting all treatment provided by 
these physicians for the veteran's 
right ankle complaints.

2.  VA should accomplish any additional 
evidentiary or procedural development 
which may become necessary based upon 
the contents of the records received 
from Drs. Wasser and Hannon, such as 
providing the veteran with a VA 
orthopedic examination, if indicated.

3. After the development requested 
above has been completed to the extent 
possible, VA should again review the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



